Title: To George Washington from John Smith, 2 March 1758
From: Smith, John
To: Washington, George



Sir
Winchester 2d Mch 1758

I am just returned from my Exile & have but a Short time to write to you (being desirous to see my Family after so long a Captivity) and therefore shall write as breif as I can. I was Sir Ordered by my Lord Louden to wait on Colo. Stannacks whose Orders is that I should Consult with you concerning the defence of this Colony and not meeting with you at Winchester desire you’l meet me at Augusta Court house or at Williamsburg by the 20th of this Instant (were I am Obliged to be) to pursue the above Orders. Or if you shall be so indisposed that you could not Attend desire you’l send one of your Officers according to the Time mentioned above to Consult the same I should have been Glad to see you myself but being so long from my Family am very Desireous to see them and therefore I can only at this Time subscribe my Self Sr Yr very Hble Servt

Jno. Smith

